DISMISS; and Opinion Filed July 11, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00359-CV

                           TRISTIAN JOHNSON, Appellant
                                       V.
                        MEADOW WOOD APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-00789-D

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                   Opinion by Justice Brown
       The clerk’s record in this case is overdue. By letter dated April 24, 2014, we informed

appellant that the Dallas County Clerk had notified the Court that the clerk’s record had not been

filed because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice.      To date, the clerk’s record has not been filed,

appellant has not provided the required documentation, nor has he otherwise corresponded with

the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



140359F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRISTIAN JOHNSON, Appellant                           On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-14-00359-CV         V.                         Trial Court Cause No. CC-14-00789-D.
                                                      Opinion delivered by Justice Brown. Chief
MEADOW WOOD APARTMENTS,                               Justice Wright and Justice Lang-Miers
Appellee                                              participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee MEADOW WOOD APARTMENTS recover its costs of
this appeal from appellant TRISTIAN JOHNSON.


Judgment entered this 11th day of July, 2014.




                                                –3–